Citation Nr: 1232639	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to higher cost training for a Master's of Business Administration (MBA) degree at Vanderbilt University, under Chapter 31, Title 38, of the United States Code (Vocational Rehabilitation and Employment (VR&E)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2005.  She also completed undergraduate studies at the U.S. Air Force Academy from June 1996 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) is from administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a VA Central Office hearing in Washington, D.C. (Board hearing) in April 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC (also referred to herein as the Agency of Original Jurisdiction or AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  For the reasons set forth below, the Board finds that the AOJ initial decision on this claim provided inadequate reasons and bases for denying the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  Here, it is imperative for the AOJ readjudicate the claim in a decision that specifically considers the Veteran's contentions, in light the applicable VA internal manual (M28) provisions on approving higher cost service providers for the VR&E program.

Essentially, the Veteran sought to use her Vocational Rehabiliation and Employment services benefits to attend a 2-year MBA program at Vanderbilt University, which also appeared to cost significantly more than other MBA programs in the same locale as Vanderbilt.  The RO ultimately denied her requests for VA to cover her expenses in Vanderbilt's MBA program.  However, a June 2011 letter from the Dean of Vanderbilt's Owen Graduate School of Management confirmed that the Veteran matriculated into the MBA program in the fall of 2008 and graduated in the class of 2010.

Historically, the RO's July 2008 decision interrupted her VR&E program, citing that she was required to obtain VR&E Officer approval to attend a training facility, like Vanderbilt, that cost over $25,000 per year.  In that decision, the RO highlighted and attached a copy of applicable provisions from an internal VA manual for VR&E programs.  In particular, the RO instructed the Veteran that she must specifically respond to several factors listed in the manual, namely M28-1, Part III, Chapter 2:  Rehabilitation Services and Resources, § (c)(2)(a):  Special Consideration Factors.  Under that section, additional consideration may be given to the following factors in selecting a facility to the extent that these factors are relevant to the Veteran's situation:  

(1) Are there differences in support services which make it more likely that the Veteran will be better able to successfully complete training at one facility than another?
(2) Are there special programs of assistance for disabled students which provide services which are likely to be utilized by the Veteran in the course of her program?
(3) Are there significant differences in the availability of placement services and placement records among facilities being considered?; and
(4) Is the Veteran's situation such that a shorter commute from home to the training facility will increase the chances of the Veteran completing the program or completing the program in a shorter time?

The Veteran responded in a September 2, 2008 letter, requesting approval to obtain an MBA degree at Vanderbilt University and providing responses to address each of the four factors above, as required by the M28 provisions.  Indeed, the Veteran's letter addressed in detail how her proposed MBA training at Vanderbilt University would help her, including:  (1) a Vanderbilt MBA would make it more likely she should successfully complete training there versus other available facilities; (2) her specific disabilities would not require her to have need of special programs for disabled students; (3) she emphasized that Vanderbilt had far superior placement services and placement track records to the alternatives proposed by her VR&E Counselor; and (4) she would have a relatively short commute time.  Notably, the Veteran's letter specifically compares her opportunities for achieving her vocational objective of human resources management at Vanderbilt's MBA program versus those of local alternatives suggested by her VR&E counselor.  The September 2008 letter additionally noted that her total tuition expenses would amount to $91,798, based on attendance during the 2008-2009 and 2009-2010 school years, including a breakdown of costs of tuition, books and supplies, health insurance, activity/recreation fees, wireless laptop fee and orientation fee.  

On September 20, 2008, the RO issued another decision that formally denied her request for funding to attending Vanderbilt University's MBA program, due to the high cost of the training facility.  In rendering this decision, and for the reasons set forth below, initial AOJ decision contained inadequate reasons and bases for it's decision to deny the claim.  

Although the RO acknowledged the Veteran's September 2, 2008 letter, it appeared to arbitrarily dismiss her contentions by stating only, "...you did not provide information which addressed the specific regulatory guidelines for the approval of a high cost school."  However, the Board's own review of her letter shows that the Veteran did indeed address the several factors listed in the manual, namely M28-1, Part III, Chapter 2:  Rehabilitation Services and Resources, § (c)(2)(a).  The RO's September 20, 2008 decision also appeared to arbitrarily deem the Veteran ineligible for specialized training from a high cost facility, due to her prior bachelor's degree from the U.S. Air Force academy and prior employment as a K-Mart store manager.  

On remand, the AOJ must readjudicate the claim and specifically address the factors that would justify attendance at a higher cost facility under the M28 manual provisions, specifically as found in M28-1, Part III, Chapter 2:  Rehabilitation Services and Resources, § (c)(2)(a).  The Board also notes that newer versions of the M28 manual should be referenced, to the extent they are applicable.  

The RO's decision also cited that she would incur $165,000 in total loan expenses for the Vanderbilt MBA program, but provides no accounting of costs to warrant this finding.  The Veteran argues that the AOJ is calculating costs for a 4-year program, whereas hers is only two years in duration.  See September 2009 notice of disagreement (NOD).  On remand, in determining whether the benefit sought should be granted, the AOJ must account for the discrepancy between its $165,000 total expenses figure and the Veteran's much lower cited figure of approximately $92,000 (see Veteran's September 2, 2008 statement); or else, provide sufficient justification for using this much larger figure, since it is not verified by any official Vanderbilt University documentation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must readjudicate the claim, to include a reconsideration of the evidence of record along with any additional evidence obtained.  In particular, the AOJ must address the factors on funding high cost facilities under Chapter 31, specifically as outlined by applicable provisions of VA VR&E internal manual M-28, as well as any other applicable regulations and statutes.  The AMC must provide rationale and detailed analysis for all conclusions.  The Board also notes that newer versions of the M28 manual should be referenced, to the extent they are applicable.  

2.  In readjudicating the claim, the AOJ shall specifically address the following factors contemplated by M28 provisions for approving high cost providers, and as discussed by the Veteran in her September 2, 2008 response:  
(1) Are there differences in support services which make it more likely that the Veteran will be better able to successfully complete training at one facility than another?
(2) Are there special programs of assistance for disabled students which provide services which are likely to be utilized by the Veteran in the course of her program?
(3) Are there significant differences in the availability of placement services and placement records among facilities being considered?; and
(4) Is the Veteran's situation such that a shorter commute from home to the training facility will increase the chances of the Veteran completing the program or completing the program in a shorter time?

3.  The AOJ must account for any discrepancy that may remain upon reconsideration between its $165,000 total expenses figure and the Veteran's much lower cited figure of approximately $92,000 (see Veteran's September 2, 2008 statement), or else provide justification for using the larger figure.  

4.  If the AOJ's decision remains adverse, provide the Veteran with a supplemental statement of the case (SSOC) afford her an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

